Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application KR10 2018-0112509 filed on 9/19/18.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to at least incorporate LIDAR into the main body of claims, address the Claim 2 objection, and to incorporate some or all allowable subject matter stated herein.   Furthermore, adding limitations directed towards modulation and demodulation of light at different frequencies is disclosed in prior art CHEN et al. (Pub. No.: US 2019-0312158) and would not further allowance if proposed in a potential amendment.  






CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-11 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-11, a light transmitting unit configured to drive a plurality of light emitting elements is considered to read on Fig 1 light transmitting unit 10 (US Pub. No.: 2020-0088850 [0046]); a light receiving unit configured to detect light that is reflected is considered to read on Fig 1 light receiving unit 20 (US Pub. No.: 2020-0088850 [0046]); a light modulator configured to modulate is considered to read on Fig 11 light modulator 14  (US Pub. No.: 2020-0088850 [0123]) a light demodulator configured to demodulate is considered to read on Fig 11 light demodulator 24 (US Pub. No.: 2020-0088850 [0123]); a light transmitting optical unit configured to transmit light is considered to read on Fig 1 a light transmitting optical unit 13 (US Pub. No.: 2020-0088850 [0047]);  a light receiving optical unit configured to collect incident light is considered to read on Fig 1 light receiving optical unit 21 (US Pub. No.: 2020-0088850 [0053]); an optical system configured to extend the light is considered to read on Fig. 1 light transmitting optical unit 13 (US Pub. No.: 2020-0088850 [0047]).

CLAIM OBJECTIONS
Claim 2 is objected to for reciting ‘the light receiving potion comprises’ whereby ‘a light receiving portion’ is not defined in Claim 1 or Claim 2.  The claim will be construed to recite ‘‘a light receiving portion’.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(2):
(a) Novelty; Prior Art.— A person shall be entitled to a patent unless: (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) Exceptions: (2) Disclosures appearing in applications and patents.— A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if: (A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or  (C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
Claim 1 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over MIWA (Pub. No:  US 2019-0229485).

As per Claim 1 MIWA discloses A Laser Imaging, Detection, and Ranging (LIDAR) (Examiner respectfully asserts that while the preamble of Claim 1 contains specifically "LIDAR", the limitation is given no patentable weight because a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)) system, comprising (Figs. 1-4 laser detection [0002] 0009]): 
a light transmitting unit configured to drive a plurality of light emitting elements by light emitting units to irradiate light to different positions of a target object (Figs. 1-4 light transmitting unit at least from L100 to 115 to 120 – the plurality of yielded light emitting elements light beams by the units beams L110 on different angles and positions of surface 132 target [0072-0076]); 
and a light receiving unit configured to detect light that is reflected at different positions of the target object and then is incident to different light receiving positions through a plurality of light receiving regions (Figs. 1-4 incident on different position – light reception part 112 detects at various positions received as a photosensor array [0076-0078] and incident [0072] 0076-0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIWA (Pub. No:  US 2019-0229485) in view of PACALA et al. (Pub. No:  US 2019-0011562)

As per Claim 2 MIWA discloses The LIDAR system of claim 1, wherein 
the light transmitting unit comprises a light emitting element (Figs. 1-4 light transmitting unit at least from L100 to 115 to 120 – the plurality of yielded light emitting elements light beams [0072-0076]); the light receiving portion comprises a plurality of light detector cells corresponding to the plurality of light receiving regions (Figs. 1-4 incident on different position – light reception part 112 detects at various positions received as a photosensor array [0076-0078] and incident [0072] 0076-0080])
MIWA does not disclose but PACALA discloses a light emitting element array in a two-dimensional array including the plurality of light emitting elements (Figs. 1-6 disclosing 2D array at least of emitters each with a respective element [0012-0014]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a light emitting element array in a two-dimensional array including the plurality of light emitting elements as taught by PACALA into the system of MIWA because of the benefit taught by PACALA to disclose a complex system of scanned light ranging device with multiplexed photosensors for light sensing and transmitting as well as considerations for light positional information and vertical lines whereby MIWA is directed towards a system for a light ranging device that includes light sensing and transmitting considerations and would benefit from the extend and expanded capabilities of PACALA in related aspects to improve upon related system capabilities.

As per Claim 3 MIWA discloses The LIDAR system of claim 2, wherein 
MIWA does not disclose but PACALA discloses a light receiving position indicating which light receiving area of the plurality of light receiving areas is to detect light is determined based on a position (Figs. 1-6, 8C positional information photosensor receivers on corresponding position to emitters [0021-0025] [0067]) of a light emitting element driven for each light emitting unit in the light emitting element array (Figs. 1-6 disclosing 2D array at least of emitters each with a respective element [0012-0014]) (The motivation that applied in Claim 2 applies equally to Claim 3).


As per Claim 4 MIWA discloses The LIDAR system of claim 3, wherein 
the one light-receiving region comprises at least one light detector cell, and a light detector cell of a corresponding light receiving region (Figs. 1-4 incident on different position – light reception part 112 detects at various positions received as a photosensor array [0076-0078] and incident [0072] 0076-0080])
MIWA does not disclose but PACALA discloses light receiving region according to the determined light receiving position is driven to output an electrical signal corresponding to incident light (Figs. 1-6, 21A-B, 22 photosensor 516 [0104] [0186-0187] [0190]) (The motivation that applied in Claim 2 applies equally to Claim 4).

As per Claim 5 MIWA discloses The LIDAR system of claim 2, wherein 
MIWA does not disclose but PACALA discloses the light emitting unit is a horizontal line or a vertical line (either or) of the light emitting element array, and the light emitting elements emitting light by horizontal lines or vertical lines (either or) of the light emitting element array are driven so that linear light in a horizontal direction or a vertical direction (either or) is irradiated (Figs. 5, 10 horizontal emitting and linear light and depicting array 2D  [0012-0014] [0043] [0153]) (The motivation that applied in Claim 2 applies equally to Claim 5).

As per Claim 6 MIWA discloses The LIDAR system of claim 2, wherein 
the light receiving unit further comprises a light receiving optical unit configured to collect incident light and provide the light to the plurality of light detector cells (Figs. 1-4 light reception part 12 and optical sensors [0051-0052] [0055] incident [0072] [0076-0080]).
MIWA does not disclose but PACALA discloses the light transmitting unit further comprises a light transmitting optical unit configured to transmit light from the light emitting element (Figs. 1-6, 17 light transition module [0011-0012] [0051] [0062-0063]) (The motivation that applied in Claim 2 applies equally to Claim 6)

As per Claim 8 MIWA discloses The LIDAR system of claim 1, wherein 
MIWA does not disclose but PACALA discloses the plurality of light emitting elements are sequentially driven for each light emitting unit, and the light receiving unit detects incident light through a plurality of different light receiving regions corresponding to the sequentially driven light emitting elements (Figs. 1-6, 8C - 2D array at least of emitters each with a respective element [0012-0014] - photosensor receivers on corresponding position to emitters – may be sequentially driven [Abstract] [0013] [0021-0025] [0067]) (The motivation that applied in Claim 2 applies equally to Claim 8).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIWA (Pub. No:  US 2019-0229485) in view of PACALA et al. (Pub. No:  US 2019-0011562), as applied in Claims 2-6, 8, and further in view of YAMADA (Pub. No.: US 2010-0321669)


As per Claim 7 MIWA discloses The LIDAR system of claim 6, wherein 
MIWA does not disclose but PACALA discloses the light transmitting optical unit comprises an optical system configured to extend the light from the light emitting element (Figs. 1, 5, 10, 17 light transition module extending light [0011-0013] [0043] [0051] [0062-0063]) (The motivation that applied in Claim 2 applies equally to Claim 7)
MIWA and PACALA do not disclose but YAMADA discloses extend in a longitudinal direction and transmitting the light as linear light (Figs. 1-5 [Abstract] [0025-0024] [0027] [0032-0034])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include extend in a longitudinal direction and transmitting the light as linear light as taught by YAMADA into the system of MIWA and PACALA because of the benefit taught by YAMADA to disclose further considerations for light transmission in a range finder environment capable of extended distances with better accuracy whereby MIWA and PACALA are both concerned or utilize range finding techniques with improved distance measurement capabilities and would benefit from the related advancements to improve upon system output.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIWA (Pub. No:  US 2019-0229485) in view of PACALA et al. (Pub. No:  US 2019-0011562), as applied in Claims 2-6, 8, and further in view of 	CHEN et al. (Pub. No.: US 2019-0312158)


As per Claim 9 MIWA discloses The LIDAR system of claim 2, wherein 
the light transmitting unit further output light output from the plurality of light emitting elements (Figs. 1-4 light transmitting unit at least from L100 to 115 to 120 – the plurality of yielded light emitting elements light beams by the units beams L110 on different angles and positions of surface 132 target [0072-0076]); the light receiving unit further comprises incident light (Figs. 1-4 incident on different position – light reception part 112 detects at various positions received as a photosensor array [0076-0078] and incident [0072] 0076-0080]) and to provide it to the plurality of light detector cells (Figs. 1-4 incident on different position – light reception part 112 detects at various positions received as a photosensor array [0076-0078] and incident [0072] 0076-0080])
MIWA and PACALA do not disclose but CHEN discloses a light modulator configured to modulate and output light at different frequencies (Figs. 1-2, 6-8 components [0159-0160] multiple modulation frequencies and photo-detecting array [0162-0164]); and a light demodulator configured to demodulate incident light with different frequencies (Figs. 1-2, 6-8 demodulate at different frequencies for the incident light units 12021-12024 [0163]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a light modulator configured to modulate and output light at different frequencies; and a light demodulator configured to demodulate incident light with different frequencies as taught by CHEN into the system of MIWA and PACALA because of the benefit taught by CHEN to disclose modulation and demodulation at varies frequencies in a photo-detection apparatus whereby MIWA and PACALA either incorporate photo-detectors or would benefit therefrom as both systems are directed towards light transmission considerations and would benefit from photodetectors with advanced properties to improve upon system functionality.

ALLOWABLE SUBJECT MATTER
Claims 10-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-11 is/are allowed.  The following is an examiner’s statement of reasons for allowance: 


As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 9, wherein all the light emitting elements of the light emitting element array are driven at the same time so that the light from all the light emitting elements is modulated at different frequencies and transmitted by the light modulator, the plurality of light detector cells are all driven, and frequency-specific light detection is performed by demodulation according to different frequencies through the light demodulator”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 11 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 2, wherein when misalignment occurs by the light emitting unit and the light receiving unit and distortion of data is generated thereby, distortion information is corrected with respect to data obtained in real time based on misalignment correction data obtained through a separate process”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

Regarding Claims 10-11, the closest prior art of record MIWA (Pub. No:  US 2019-0229485) does not teach alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  MIWA only teaches a light transmitting unit that drives several light emitting elements by light emitting units to irradiate light to different positions of a target object and a light receiving unit that detects light that is reflected at different positions of the target object and then is incident to different light receiving positions through a plurality of light receiving regions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481